      Case 2:21-cv-06898-MCS-JPR Document 1 Filed 08/26/21 Page 1 of 14 Page ID #:1




 1    Reza Sina, Esq. (Cal. Bar No. 250428)
 2    reza@sinalawgroup.com
 3    Sina Law Group
 4    888 West 6th Street, 11th Fl.
 5    Los Angeles, CA 90017
 6    Telephone: (310) 957-2057
 7    Fax: (425) 409-0763
 8    Attorney for Plaintiffs
 9    CANDE’S LIQUOR and ALFREDO MARTINEZ BRITO
10
11                         UNITED STATES DISTRICT COURT

12                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

 13
 14   CANDE’S LIQUOR,                     )                 Case No.
 15                                       )
 16             -and-                     )                 COMPLAINT
 17                                       )                 PURSUANT TO 7
 18   ALFREDO MARTINEZ BRITO, as Owner )                    USC § 2023(13) FOR
 19                                       )                 A TRIAL DE NOVO
 20                   PLAINTIFFS,         )                 AND REVIEW OF
 21                                       )                 USDA DECISION
 22             -v-                       )
 23                                       )                 JURY TRIAL
 24   UNITED STATES OF AMERICA,           )                 DEMANDED
 25                                       )
 26                   DEFENDANT.          )
      ____________________________________)




                                            1
     Case 2:21-cv-06898-MCS-JPR Document 1 Filed 08/26/21 Page 2 of 14 Page ID #:2




 1           Plaintiffs Cande’s Liquor (the “Store”), and Alfredo Martinez Brito, (the

 2   “Individual Plaintiff”, and collectively, the “Plaintiffs”) through their attorneys,

 3   the Sina Law Group, and Spodek Law Group, P.C., respectfully allege as follows:

 4                               NATURE OF THE CLAIM

 5           1.    This is an action seeking and judicial review of an order (the “Order”)

 6   from the Supplemental Nutrition Assistance Program (“SNAP”) imposed by the

 7   Food and Nutrition Services (“FNS”) permanently disqualifying Plaintiffs from

 8   participating in the food stamp program for based on alleged violations of

 9   regulations prohibiting trafficking of SNAP benefits, asserting claims for a trial de

10   novo of a final agency decision by the United States Department of Agriculture-

11   FNS.

12           2.    Jurisdiction of this Court is invoked pursuant to 7 U.S.C. §§ 2011, et

13   seq. and, more specifically, 7 U.S.C. § 2023(13).

14           3.    The Store, which is the subject of the Order of the United States

15   Department of Agriculture, is in the City of Los Angeles, State of California, which

16   is within the jurisdiction of the United States District Court for the Central District

17   of California.

18           4.    This Court is empowered to review the Order pursuant to 7 U.S.C. §

19   2023.
                                                2
     Case 2:21-cv-06898-MCS-JPR Document 1 Filed 08/26/21 Page 3 of 14 Page ID #:3




 1

 2                                       THE PARTIES

 3

 4         5.     Plaintiff Cande’s Liquor is a market with a principal place of business

 5   at 416 E. Anaheim Street, in the Wilmington section of Los Angeles, California

 6   90744.

 7         6.     Individual Plaintiff Alfredo Martinez Brito is an individual who

 8   resides within the State of California and is the owner of the Store.

 9         7.     Defendant United States of America (the “Defendant”) formed,

10   maintains and controls the United States Department of Agriculture (“USDA” or

11   “Department” or “Agency”), of which the Food and Nutrition Service is a

12   subsidiary. The Food and Nutrition Service (“FNS”) of the United States

13   Department of Agriculture administers the Supplemental Nutrition Assistance

14   Program (“SNAP”) program by, in part, issuing Electronic Benefits Transfer

15   (EBT) cards to eligible users who purchase eligible food items from retailers that

16   the FNS authorizes as qualified SNAP participants. The retailer is reimbursed for

17   each eligible EBT purchase.

18

19

                                               3
     Case 2:21-cv-06898-MCS-JPR Document 1 Filed 08/26/21 Page 4 of 14 Page ID #:4




 1                                     BACKGROUND FACTS

 2         8.     At all relevant times, the Store was an authorized participant in the

 3   Supplemental Nutrition and Assistance Program, administered by the USDA’s

 4   Food and Nutrition Services.

 5         9.     After allegedly conducting an investigation into Plaintiffs from on or

 6   about March 2-6, 2021, on or about April 13, 2021 Plaintiffs received Defendant’s

 7   Charge Letter, whereby the Department levied charges against the Store relating

 8   to the alleged trafficking of SNAP benefits as demonstrated through alleged sales

 9   of an energy drink to Store personnel, who are alleged to have known said energy

10   products were purchased using SNAP benefits before being resold to Plaintiffs for

11   cash. See, Final Agency Decision, dated July 28, 2021 as Exhibit A.

12         10.    On or about April 23, 2021 (“April 2021 Response”), without the

13   benefit of discovery, and limited to a little more than a week to compile a complete

14   response to the Defendant’s allegations, Plaintiffs responded to the initial charges,

15   in writing, detailing that Plaintiffs had no prior knowledge of the alleged

16   trafficking activities. Plaintiffs further sought leniency and explained it had in

17   place policies and procedures to ensure that SNAP guidelines were followed, and

18   thus were deserving and eligible for a Civil Monetary Penalty (“CMP”).

19         11.    In furtherance of its request for a CMP, Plaintiffs submitted, inter

                                               4
     Case 2:21-cv-06898-MCS-JPR Document 1 Filed 08/26/21 Page 5 of 14 Page ID #:5




 1   alia, documentation of its compliance policy and training program, statements

 2   from the owner, statements from employees, training logs, and other

 3   documentation.

 4         12.    By letter dated May 5, 2021 the Department rendered its decision,

 5   permanently disqualifying the Store from participation in SNAP, and denied

 6   Plaintiffs’ request for a civil monetary penalty, asserting that Plaintiffs had not

 7   provided enough evidence to find a compliance policy and program existed at the

 8   Store prior to the date of the alleged violations.

 9         13.    On or about May 10, 2021 Plaintiffs requested administrative review

10   of the Agency’s May 5, 2021 decision.

11         14.    As such, on or about June 14, 2021 Plaintiffs submitted additional

12   documentation and corresponding explanations for why Plaintiffs had not

13   intentionally trafficked any SNAP benefits and regardless, it presented evidence

14   which merited a CMP instead of disqualification.

15         15.    Notwithstanding Plaintiffs’ appeal of this decision, On July 28, 2021

16   the Department issued a final decision upholding the permanent disqualification

17   from FNS.

18         16.    The general purpose of SNAP is to provide food benefits (formerly

19   “food stamps”) to program participants who meet certain financial need
                                                5
     Case 2:21-cv-06898-MCS-JPR Document 1 Filed 08/26/21 Page 6 of 14 Page ID #:6




 1   requirements. SNAP participants are awarded benefits (money) issued on a state-

 2   by-state basis in varying amounts based upon the needs of their household. These

 3   benefits are transmitted to, and utilized by the participant, through an EBT card,

 4   which conceptually functions similar to a debit card.

 5         17.    Authorized SNAP retailers are governed by Defendant through 7

 6   C.F.R. § 278.6 which in pertinent part permits the disqualification or suspension

 7   of retailers who violate SNAP regulations.

 8         18.    Here in the instant matter, Plaintiffs have been charged by the Agency

 9   with trafficking in SNAP benefits. The term "trafficking" is defined at length by 7

10   C.F.R. § 271.2, which states in pertinent part that trafficking is: “(1) the buying,

11   selling, stealing, or otherwise effecting an exchange of SNAP benefits issued and

12   accessed via Electronic Benefit Transfer (EBT) cards, card numbers and personal

13   identification numbers (PINs), or by manual voucher and signature, for cash or

14   consideration other than eligible food, either directly, indirectly, in complicity or

15   collusion with others, or acting alone; (2) the exchange of firearms, ammunition,

16   explosives, or controlled substances, as defined in 21 U.S.C. §802, for SNAP

17   benefits; (3) purchasing a product with SNAP benefits that has a container

18   requiring a return deposit with the intent of obtaining cash by discarding the

19   product and returning the container for the deposit amount, intentionally

                                               6
     Case 2:21-cv-06898-MCS-JPR Document 1 Filed 08/26/21 Page 7 of 14 Page ID #:7




 1   discarding the product, and intentionally returning the container for the deposit

 2   amount; (4) purchasing a product with SNAP benefits with the intent of obtaining

 3   cash or consideration other than eligible food by reselling the product, and

 4   subsequently intentionally reselling the product purchased with SNAP benefits in

 5   exchange for cash or consideration other than eligible food; (5) intentionally

 6   purchasing products originally purchased with SNAP benefits in exchange for cash

 7   or consideration other than eligible food; or (6) attempting to buy, sell, steal, or

 8   otherwise affect an exchange of SNAP benefits issued and accessed via Electronic

 9   Benefit Transfer (EBT) cards, card numbers and personal identification numbers

10   (PINs), or by manual voucher and signatures, for cash or consideration other than

11   eligible food, either directly, indirectly, in complicity or collusion with others, or

12   acting alone.” See, 7 C.F.R. § 271.2.

13         19.    Defendant erred in determining that Plaintiffs were ineligible for a

14   CMP, as Plaintiffs provided conclusive evidence that it met the four criterion

15   established at 7 C.F.R. § 278.6(i). Specifically, Plaintiffs submitted a voluminous

16   amount of evidence demonstrating compliance with 7 C.F.R. §278.6(i).

17         20.    Furthermore, Defendant’s two proffered reasons for denying

18   Plaintiffs a CMP are patently devoid of merit. To wit, Defendant first asserted that

19   Plaintiffs were ineligible because it failed to demonstrate the existence of a

                                                7
     Case 2:21-cv-06898-MCS-JPR Document 1 Filed 08/26/21 Page 8 of 14 Page ID #:8




 1   compliance policy, and upon administrative review, determined that Plaintiffs had

 2   failed to timely request a CMP.

 3         21.    In reality, not only did Plaintiff timely request the issuance of a CMP,

 4   but it further provided extensive documentation which establishes that it always

 5   has had, and continues to have, a compliance policy in place.

 6         22.    Moreover, pursuant to 7 C.F.R. § 278.6(d), FNS in determining the

 7   appropriate penalty must consider (1) The nature and scope of the violations

 8   committed by personnel of the firm, (2) Any prior action taken by FNS to warn the

 9   firm about the possibility that violations are occurring, and (3) Any other evidence

10   that shows the firm’s intent to violate the regulations.

11         23.    Plaintiffs has never been warned and never before been sanctioned

12   for violation of SNAP laws or regulations. Plaintiff has never been denied SNAP

13   payments or reimbursement based on any SNAP program violation.

14         24.    Plaintiffs are not aware, nor has he ever been notified or warned, of

15   any irregularities in their compliance with SNAP laws or regulations that might

16   warrant his store being targeted for a surreptitious investigation of his compliance.

17         25.    At no time between the Store’s inception and the date of the

18   disqualification decision did the FNS Regional Office consider issuing a warning

19   letter as required by 7 C.F.R. § 278.6(d)(2).

                                                8
     Case 2:21-cv-06898-MCS-JPR Document 1 Filed 08/26/21 Page 9 of 14 Page ID #:9




 1         26.    The Final Agency Decision did not find that the Regional Office

 2   complied with 7 C.F.R. § 278.6(d)(2) by considering prior efforts to warn plaintiff,

 3   or any of the other factors enumerated at §278.6(d).

 4         27.    The FNS made no specific findings as to carelessness or lack of

 5   supervision by Plaintiffs, nor did it make a finding with respect to other evidence

 6   demonstrating intent by the Store to violate SNAP regulations.

 7         28.    The FNS did not find that the Plaintiffs personally participated in any

 8   alleged unlawful SNAP transactions.

 9         29.    Plaintiffs   have   exhausted     its   administrative    remedies,   and

10   accordingly, are entitled to a judicial trial de novo of the administrative action, and

11   seeks reversal of the finding of a SNAP violation and the disqualification of the

12   Store from SNAP participation

13                             STATEMENT OF CLAIMS
14                    AS AND FOR A FIRST CAUSE OF ACTION
15                 (For Judicial Review of the Order and Trial de novo)

16         30.    Plaintiffs repeat, reiterate and reallege each and every allegation made

17   in the foregoing paragraphs, as if fully set forth at length herein.

18         31.    Under the laws governing the Act, a plaintiff is usually entitled to a

19   trial de novo by a court to “determine the validity of the questioned administrative

20   action” as well as a trial de novo of whether the FNS followed the Act and

                                                9
     Case 2:21-cv-06898-MCS-JPR Document 1 Filed 08/26/21 Page 10 of 14 Page ID #:10




 1    regulations in failing to credit Plaintiffs assertions and evidence, as well as whether

 2    the violation resulted from carelessness or poor supervision, whether the

 3    Department considered any prior warnings to the Store, and whether FNS decision

 4    to impose said penalty was arbitrary and capricious. See, 7 U.S.C. § 2023.

 5          32.    Here, the guidelines purportedly followed by SNAP allow a civil

 6    monetary penalty in lieu of a disqualification pursuant to 7 C.F.R. § 278(i).

 7          33.    In the instant case, Plaintiffs have clearly demonstrated their

 8    entitlement to a civil monetary penalty in lieu of disqualification. As the

 9    administrative record reflects, Plaintiffs have submitted evidence, including but not

10    limited to training and compliance documentation and statements from the owner

11    and employees which satisfy the criteria necessary to qualify for a civil monetary

12    penalty. Defendant’s refusal to award Plaintiffs’ a CMP is arbitrary and capricious

13    and not based in fact or law, as Plaintiffs submitted all requisite documentation to

14    establish its eligibility, and Defendant’s explanation for its failure to issue said

15    CMP to Plaintiffs is patently devoid of merit.

16          34.    FNS failed to properly account for Plaintiffs’ explanations as to its

17    employees’ alleged actions. Moreover, the alleged violative products allegedly

18    purchased by Plaintiffs’ former employees were never sold by or for the Store.

19          35.    Pursuant to 7 C.F.R. §§ 2023(13) and 2023(15), Plaintiff is entitled to
                                                 10
     Case 2:21-cv-06898-MCS-JPR Document 1 Filed 08/26/21 Page 11 of 14 Page ID #:11




 1    a trial de novo on whether he violated a provision of the Act or a regulation under

 2    the Act, including trial de novo of whether the FNS followed the Act and

 3    regulations in finding the violation occurred as alleged.

 4          36.    Plaintiffs have been aggrieved by the determination of the USDA and

 5    aver that the agency's findings are unsupported by reliable probative evidence and

 6    are otherwise the product of unlawful agency action.

 7          37.    As such, the Order should be extinguished.

 8          38.    Even if a trial de novo is not awarded, the penalty imposed was

 9    arbitrary and capricious.

10          39.    Additionally, FNS violated its own regulations, 7 C.F.R. §

11    278.6(d)(2)-(3), which imposes a mandatory requirement that the FNS Regional

12    Office making a disqualification or penalty determination consider prior action

13    taken by FNS to warn the retailer about the possibility violations are occurring.

14    The FNS never considered this prior action.

15          40.    Plaintiff respectfully requests that the court vacate the Final Agency

16    Decision and immediately reinstate the Plaintiff as a SNAP participant, because:

17                  • The FNS violated its own regulations and thus cannot impose any

18                     sanction;

19                  • FNS has acted arbitrarily and capriciously and violated its own
                                                11
     Case 2:21-cv-06898-MCS-JPR Document 1 Filed 08/26/21 Page 12 of 14 Page ID #:12




 1                     regulations in imposing a penalty of permanent disqualification;

 2                 • The permanent disqualification will cause hardship to SNAP

 3                     recipients in the area surrounding the plaintiffs’ store.

 4          41.   Alternatively, the Court should either: find no sanction appropriate,

 5    but direct issuance of a written warning; or reduce the disqualification to a

 6    reasonable civil money penalty.

 7          42.   No prior relief has been requested.

 8                                        PRAYER FOR
 9                                          RELIEF
10

11                WHEREFORE, Plaintiffs respectfully request that this Court grant

12                the following relief:

13

14                A.    De novo review of the Order and the subsequent extinguishment

15                      thereof; or

16                B.    Extinguishment of the Order as FNS has acted arbitrarily and

17                      capriciously and violated its own regulations in imposing a

18                      penalty of permanent disqualification without properly

19                      considering all statutory factors and by failing to accept Plaintiffs

20                      assertions and explanations as to the transactions identified in the
                                                12
     Case 2:21-cv-06898-MCS-JPR Document 1 Filed 08/26/21 Page 13 of 14 Page ID #:13




 1                     Charge Letter; or

 2               C.    An Order finding that FNS has acted arbitrarily and capriciously

 3                     in denying Plaintiffs’ request for a CMP, and that FNS should

 4                     issue the CMP in lieu of disqualification; and

 5               D.    Grant such further relief as this Court deems necessary and

 6                     proper in the public interest; and

 7               E.    Order Defendants to reimburse Plaintiffs for all costs and fees

 8                     associated with the commencement and prosecution of this

 9                     lawsuit.

10
11                                         JURY TRIAL
12                                          DEMAND
13
14               Plaintiffs request a jury trial on all questions of fact raised by their

15               complaint.

16
17            Dated:    Los Angeles, CA
18                      August 26, 2021
19
20
21
22
23                                                              SINA LAW GROUP
24
25                                                                      /s/
26                                                          _________________________
                                                13
    Case 2:21-cv-06898-MCS-JPR Document 1 Filed 08/26/21 Page 14 of 14 Page ID #:14




1                                                       BY: Reza Sina, Esq.
2                                                      Attorney for Plaintiffs
3                                                    888 West 6th Street, 11th Fl.
4                                                     Los Angeles, CA 90017
5                                                         (310) 957-2057
6                                                       Cal. Bar No. 250428

7
8




                                          14
